 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    No. 2:02-cr-00048-MCE
12                     Plaintiff,
13          v.                                     ORDER
14    ROBERTO RIOS VIZCARRA,
15                     Defendant.
16

17         Defendant Roberto Rios Vizcarra (“Defendant”) is currently serving a twenty-year

18   sentence for conspiracy to distribute heroin and methamphetamine and conspiracy to

19   launder money instruments after having a prior felony drug conviction in violation of

20   21 U.S.C. §§ 846, 841(a)(1), 851 and 18 U.S.C. § 1956(h). Presently before the Court is

21   Defendant’s Motion for Habeas Corpus Relief and for Interim Conditional Release, which

22   the Government opposes. ECF No. 213, 215. For the reasons that follow, that request,

23   which the Court construes as a Petition for habeas relief, is DENIED.

24         According to Defendant, he is entitled to a sentence reduction because the

25   recently passed “First Step Act” makes clear that inmates are permitted 54 days of good

26   time credit per year as opposed to the 47 days currently utilized by the Bureau of

27   Prisons. ECF No. 213 at 1-2, citing Pub. L. No. 115-391, § 102(b)(1), 132 Stat. 5194,

28   5210 (2018). “Generally, motions to contest the legality of a sentence must be filed
                                                  1
 1   under § 2255 in the sentencing court, while petitions that challenge the manner, location,
 2   or conditions of a sentence’s execution must be brought pursuant to § 2241 in the
 3   custodial court.” Hernadez v. Campbell, 204 F.3d 861, 864 (9th Cir. 2000); see also
 4   Brown v. United States, 610 F.2d 672, 677 (9th Cir. 1990). Because by Defendant’s
 5   instant Motion, he challenges the manner in which the sentence is being executed (i.e.,
 6   the calculation of his good time credits), the Court construes it as having been filed
 7   pursuant to § 2241. See Kornfeld v Puentes, Case No. 1:19-cv-00263-DAD-JLT, at 3
 8   (E.D. Cal. Feb. 28, 2019) (Findings and Recommendation); Perez v. Puentes, Case
 9   No. 1:19-cv-00224-AWI-JLT, at 2 (E.D. Cal. Mar. 1, 2019) (Findings and
10   Recommendation); Bottinelli v. Salazar, Case No. 3:19-cv-256-MO, at 2 (D. Ore.
11   Mar. 13, 2019). Accordingly, Defendant must pursue his Motion in the district where he
12   is housed. Hernandez, 204 F.3d at 864. Since Defendant is currently incarcerated at
13   the Moshannon Valley Correctional Institution in Philipsburg, Pennsylvania, his Petition
14   should have been brought in the Western District of Pennsylvania rather than in this
15   Court, and is subject to denial on that ground alone. See Decl. of Robin Carl, ECF
16   No. 216, at 1.

17          Assuming this Court could provide Defendant’s requested relief, however, his
18   request is premature in any event. As indicated above, “[s]ection 102(b)(l) of the First
19   Step Act of 2018, Public Law 115-391, amended 18 U.S.C. § 3624(b) to permit federal

20   inmates to earn 54 days of good conduct time for each year of the sentence imposed.”
21   Bottinelli, Case No. 3:19-cv-00256-MO, at 2. “But the text of the Act establishes that this
22   provision is not immediately effective.” Id. “Section 102(b)(2) of the Act provides that
23   the amendments made in subsection 102(b) of the Act take effect only when the
24   Attorney General completes the ‘risk and needs assessment system’ required by
25   Section 101(a) of the Act.” Id. “Section 101(a) does not require completion of the
26   system until 210 days after the Act's enactment.” Id. “Section 102(b)(l) therefore will not
27   take effect until approximately July 2019.” Id. “[This Court] cannot, as [Defendant]
28   invite[s] [it] to do, ignore Section 102(b)(2)’s express and unambiguous text and
                                                   2
 1   conclude that, despite what it clearly said, Congress really intended the ‘good time fix’ to
 2   be effective immediately.” Id. Given the fact that the good time provision on which
 3   Defendant relies is not yet effective, his Motion for Habeas Corpus Relief and for Interim
 4   Conditional Release (ECF No. 213) is DENIED on the merits as well as procedurally.
 5   Consequently, his Petition is DISMISSED. See id.; see also Kornfeld, Case
 6   No. 1:19-cv-00263-DAD-JLT, at 4-5; Perez, Case No. 1:19-cv-00224-AWI-JLT, at 3-4.
 7          IT IS SO ORDERED.
 8   Dated: May 23, 2019
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                   3
